UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4721


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEDRIC LOUIS JOHNSON, a/k/a Big Boy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:10-cr-00257-JMC-1)


Submitted:   April 25, 2013                    Decided:   May 2, 2013


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dedric Louis Johnson was convicted by a jury in March

2011 of conspiracy to possess with intent to distribute more

than    50     grams      of    crack       cocaine         and    marijuana         and     numerous

associated substantive counts.                      He was sentenced to a mandatory

term    of     life       imprisonment        based         on     two       prior    felony       drug

convictions.              21    U.S.C.       §     841(b)(1)(A)               (2006).         Johnson

appealed.           Prior to filing briefs, the parties filed a joint

motion to remand for resentencing in accordance with the Fair

Sentencing          Act   of    2010       (FSA).           We    granted       the       motion    and

Johnson’s case was remanded to the district court.                                         See United

States       v.     Johnson,         No.     11-4777            (4th     Cir.       Order     entered

October 20, 2011).

               Johnson         was   resentenced            in     September         2012     to    120

months’ imprisonment.                He timely appealed.                     Counsel has filed a

brief    in    accordance         with      Anders         v.    California,         386    U.S.    738

(1967), certifying that there are no meritorious grounds for

appeal,       but    questioning           whether         the    district       court      erred    in

denying Johnson’s motion to dismiss the indictment.                                          Although

advised       of    his    right      to    file       a    pro    se    supplemental          brief,

Johnson has not done so.

               Prior      to    trial,      Johnson         raised       a    pro    se    motion    to

dismiss       the    superseding           indictment            arguing      that    the     statute

referenced in it applied only to heroin, not to crack cocaine or

                                                   2
marijuana,    with    which    he   was       charged.     The    district   court

properly denied Johnson’s motion.               Section 841 clearly includes

cocaine     base     (crack)    and       marijuana      within     its    penalty

provisions.    See 21 U.S.C. § 841(b); see also 21 U.S.C. § 812

(2006) (including cocaine (in all its forms) and marijuana in

its list of “controlled substances”).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Johnson’s conviction and sentence.                          This

court requires that counsel inform Johnson, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Johnson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Johnson.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and      argument   would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                          3